Affirmed by Supreme Court, June 21, 2007



                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4674



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VICTOR A. RITA, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  William L. Osteen,
District Judge. (CR-04-105)


Submitted: April 27, 2006                       Decided: May 1, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Matthew Martens, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
              Affirmed by Supreme Court, June 21, 2007


PER CURIAM:

            Victor A. Rita appeals his jury conviction and sentence

on charges of perjury, obstruction of justice and making false

statements, in violation of 18 U.S.C. §§ 1623(a), 1001(a)(2), and

1503 (2000), respectively.     Rita’s sole issue on appeal is whether

the sentence imposed by the district court was reasonable. Finding

no reversible error, we affirm.

            After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.         See United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005) (noting

after Booker, sentencing courts should determine the sentencing

range under the guidelines, consider the other factors under

§ 3553(a), and impose a reasonable sentence within the statutory

maximum).      However,   in   determining   a   sentence   post-Booker,

sentencing courts are still required to calculate and consider the

guideline range prescribed thereby as well as the factors set forth

in 18 U.S.C. § 3553(a) (2000).     Id.    We will affirm a post-Booker

sentence if it is both reasonable and within the statutorily

prescribed range.    Id. at 546-47.       We have further stated that

“while we believe that the appropriate circumstances for imposing

a sentence outside the guideline range will depend on the facts of

individual cases, we have no reason to doubt that most sentences

will continue to fall within the applicable guideline range.”


                                  - 2 -
              Affirmed by Supreme Court, June 21, 2007


United States v. White, 405 F.3d 208, 219 (4th Cir.), cert. denied,

126 S. Ct. 668 (2005).        Indeed, “a sentence imposed ‘within the

properly    calculated     Guidelines   range   .   .   .   is   presumptively

reasonable.’”    United States v. Green, 436 F.3d 449, 457 (4th Cir.

2006) (citing United States v. Newsom, 428 F.3d 685, 687 (7th Cir.

2005), cert. denied, 2006 WL 271816 (2006)).

            We find that the district court properly calculated the

guideline    range   and    appropriately    treated    the      guidelines   as

advisory.    The court sentenced Rita only after considering the

factors set forth in § 3553(a).             Based on these factors, and

because the court sentenced Rita within the applicable guideline

range and the statutory maximum, we find that Rita’s sentence of

thirty-three months’ imprisonment is reasonable.

            We therefore affirm Rita’s conviction and sentence.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 3 -